PER CURIAM.
This cause caine on to be heard on the motion of appellee to affirm the judgment appealed from and it appearing to the Court from an examination of the record that said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
It is accordingly ordered, adjudged, and decreed that the motion to affirm the appeal from be, and the same is hereby granted, and the judgment is
Affirmed.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS, and THORNAL, JJ., concur.